Citation Nr: 1545650	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-13 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to May 31, 2013 for the grant of entitlement to dependency and indemnity compensation (DIC).


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to March 1971.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) St. Paul, Minnesota Pension Management Center.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

The appellant's May 31, 2013 informal claim for entitlement to service connection for cause of the Veteran's death and DIC, which was not within one year of the Veteran's death in May 2011, was the earliest date that VA received a communication from the appellant indicating intent to apply for entitlement to service connection for the cause of the Veteran's death and DIC.


CONCLUSION OF LAW

The requirements for an effective date prior to May 31, 2013 for the grant of entitlement to service connection for the cause of the Veteran's death and DIC have not been met.  38 U.S.C.A. §§ 5101(b)(1), 5110 (West 2014); 38 C.F.R.                §§ 3.152(b)(1), 3.400, 3.1000(c) (2015), 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist   

VA has a duty to notify and duty to assist an appellant in the claims process.

The appeal arises from the appellant's disagreement with the effective date assigned following the grant of entitlement to DIC benefits.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the appellant.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.

With respect to the duty to assist, the Board finds that this has been fulfilled.  As will be discussed further below, the outcome of this appeal turns on the date a claim for entitlement to service connection for cause of the Veteran's death and DIC was received.  There is no indication of any outstanding records or other action that VA could take to assist the appellant in substantiating her claim.      

In sum, VA has satisfied its duty to notify and assist with respect to the appellant's claim.

II.  Legal Criteria

Generally, for the grant of entitlement to DIC, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  Additionally, 38 U.S.C.A. § 5110(d) (West 2014) provides that "[t]he effective date of an award of...[DIC]...for which application is received within one year from the date of death shall be the first day of the month in which the death occurred."  38 C.F.R. § 3.400(c)(2) (2015) states that the effective date for service-connected death after separation from service is the "[f]irst day of the month in which the veteran's death occurred if claim is received within 1 year after the date of death; otherwise, date of receipt of claim."

38 U.S.C.A. § 5101(b)(1) (West 2014) provides that "[a] claim by a surviving spouse...for compensation or [DIC] shall also be considered to be a claim for death pension and accrued benefits, and a claim by a surviving spouse...for death pension shall be considered to be a claim for death compensation (or [DIC]) and accrued benefits."  See also 38 C.F.R. § 3.152(b)(1) (2015).  In addition, 38 C.F.R. § 3.1000(c) (2015) provides that "[a] claim for death pension, compensation, or [DIC], by...[a] surviving spouse...is deemed to include claim for any accrued benefits."

The regulation in effect as applicable in this case (the regulation was subsequently amended effective March 2015) defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  With regard to informal claims, the regulation in effect as applicable in this case (the regulation was also subsequently amended effective March 2015) stated that "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the [VA]...may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2013).

III. Analysis 

The Veteran died in May 2011.  See Death Certificate.  Of record is a VA Form 21-0820a (Report of First Notice of Death) dated June 3, 2011, which listed the name of person contacted as the Veteran's surviving spouse.  A check box was marked for the following: "I certify I answered questions concerning possible benefit entitlements referring to 'death related information checklist' work aid."  Another check box was marked certifying that VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) was sent.  In July 2011, VA received from the appellant VA Form 21-601 (Application for Accrued Amounts Due to a Deceased Beneficiary).  Under the remarks section, the appellant referenced speaking with an individual on June 3, 2011 and that "she was to mail me several forms," but that "I still have not received any forms she was mailing."  In a May 2013 rating decision, various accrued benefits were granted.  In a May 2013 letter, VA informed the appellant that she may be entitled to DIC benefits and supplied a VA Form 21-534.  A May 31, 2013 VA Form 21-0820 (Report of General Information) contained information relating to a phone call between a VA representative and the appellant.  The form noted that the appellant was filing an informal claim for "Survivor's Pension and Death Pension."  The form also noted that "[t]here is also an issue about what will be the Date of Claim" and that

When the [V]eteran passed away, the widow was only advised to submit [VA Form] 21-601 for accrued benefits...She thought she was applying for all survivor's benefits at the time and only found out that she hadn't because the accrued benefit were recently approved and she was sent a [VA Form] 21-534.  She would like the date she submitted that application.

On June 3, 2013, VA received from the appellant VA Form 21-534, which noted that the appellant was claiming service connection for cause of the Veteran's death.  Under the remarks section, the appellant stated that she "was under the impression I was claiming these benefits in 2011 when I filed the form for accrued benefits."  An August 2013 rating decision granted entitlement to service connection for cause of the Veteran's death.  The accompanying codesheet noted that "[e]ntitlement to DIC benefits should be established from her informal date of claim of 5/31/13."  The February 2014 Statement of the Case stated that "VA used the proper effective date of May 31, 2013 for [DIC] based on your informal date of claim."  

After review of the record, the Board finds that the criteria for an effective date prior to May 31, 2013 for the grant of entitlement to DIC benefits have not been met.  In this case, May 31, 2013 is the earliest date that VA received communication from the appellant indicating intent to apply for entitlement to service connection for the cause of the Veteran's death and DIC.  As noted above, generally for the grant of entitlement to DIC, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  Assuming (without deciding) for purposes of this decision that entitlement arose for service connection for the cause of the Veteran's death prior to May 31, 2013, the date of claim, as the later date, will be the effective date for DIC benefits.  As May 31, 2013 is the date of the appellant's claim, it is therefore the earliest effective date that can be assigned for the grant of entitlement to service connection for the cause of the Veteran's death and DIC.  The Board notes that, as referenced above, an effective date for DIC may be the first day of the month of the Veteran's death, if a claim for DIC is received within one year of the Veteran's death.  See 38 U.S.C.A. § 5110(d) (West 2014); 38 C.F.R. § 3.400(c)(2) (2015).  In this case, the Veteran died in May 2011 and the appellant's DIC claim was not received until May 31, 2013; as the appellant's claim was received more than one year after the Veteran's death, an earlier effective date of the first day of the month of the Veteran's death is not warranted.  

In addition, as discussed above, the appellant filed a claim for accrued benefits (via a VA Form 21-601) in July 2011.  As noted above, statute and regulations provide that a claim for DIC will be considered to be a claim for death pension and accrued benefits and that a claim for death pension will be considered to be a claim for DIC and accrued benefits.  See 38 U.S.C.A. § 5101(b)(1) (West 2014); 38 C.F.R. §§ 3.152(b)(1), 3.1000(c) (2015).  Statute and regulations do not provide, however, that a claim for accrued benefits will be considered to be a claim for DIC.  As such, the appellant's July 2011 claim for accrued benefits, absent an intent to apply for DIC which was not indicated on the VA Form 21-601, will not be considered to be a claim for DIC.

The Board has considered the appellant's contentions.  As noted, on the July 2011 VA Form 21-601, the appellant referenced speaking with an individual on June 3, 2011 and that "she was to mail me several forms," but that "I still have not received any forms she was mailing."  Also as noted above, on the June 2013 VA Form 21-534 the appellant stated (regarding DIC) that she "was under the impression I was claiming these benefits in 2011 when I filed the form for accrued benefits."  In the appellant's October 2013 Notice of Disagreement (NOD), the appellant stated that "the effective date should be in June of 2011 when VA was notified of [the Veteran's] death, and I was led to believe the DIC form was completed."  Also in the NOD, the appellant referenced calling the VA on June 3, 2011 and notifying VA of the Veteran's death.  The NOD also stated that "[d]uring the course of that phone call, the VA representative 'filed out' a form" and "indicated this form was for 3 benefits: accrued benefits...DIC benefits...and death pension benefits."  The NOD further stated that "[b]ased on that phone call and the information I received from the VA representative, I took no other actions to file for claims" and that "[i]n the numerous phone calls I made during the additional 2 years for VA to process [the Veteran's] original claim for benefits, never once was it brought to my attention the DIC claim was not made in June 2011."  The NOD also stated that the appellant requested an effective date for DIC of June 2011 and that "the VA representative I spoke with on the phone told me that I was completing necessary forms for the DIC to start in June 2011.  VA should honor that position and make the DIC effective June 2011."  The appellant also submitted a statement in April 2014 (with her VA Form 9) that contained much of the same substance as the NOD.  The April 2014 statement also stated that "VA took 23 months to notify me about the claim I made in June 2011" and that "[o]nce I thought [] all the correct forms were filed, how could I possibly make any 'corrections' within 12 months, when VA takes 23 months to notify me something is wrong, incorrect or missing?"  The appellant also stated that "[y]ou may deny this claim and tell yourself you are following the 'letter of the law'.  However, you are not following the 'spirit of the law'" and that "Congress never intended for VA to provide incorrect information to callers of the 800 number and deny benefits based on that information."

Upon review, the appellant has essentially contended that when she spoke with a VA representative on June 3, 2011 she was provided information that resulted in her belief that she was filing a claim for DIC and that VA did not inform her during subsequent communications that such a claim was not filed.  The Board is sympathetic to the appellant, however, generally for the grant of entitlement to DIC, the effective date shall be the date of claim and the appellant's claim for DIC was not received until May 31, 2013 (as an informal claim).  While the appellant did file a claim in July 2011 (via VA Form 21-601) for accrued benefits, as noted above, a claim for accrued benefits, absent an intent to apply for DIC (which was not present in this case), will not be considered to be a claim for DIC.  Moreover, the VA Form 21-0821a, Report of First Notice of Death, does not indicate any intent on the appellant's part to apply for service connection for the cause of the Veteran's death.  

In this case, the appellant's May 31, 2013 informal claim for entitlement to service connection for cause of the Veteran's death and DIC, which was not within one year of the Veteran's death in May 2011, was the earliest date that VA received a communication from the appellant indicating intent to apply for entitlement to service connection for the cause of the Veteran's death and DIC.  Accordingly, May 31, 2013 is the date of the appellant's claim and is the earliest effective date that can be assigned for the grant of entitlement to service connection for the cause of the Veteran's death and DIC.  Additionally, to the extent that the appellant presents an argument of equity, the authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503 (West 2014) and not within the jurisdiction of the Board.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992); see also 38 C.F.R. § 2.7 (2015).

In sum, the Board finds that the preponderance of the evidence is against the appellant's claim; therefore, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. § 3.102 (2015) (regarding resolving reasonable doubt in favor of the claimant).  As such, the requirements for an effective date prior to May 31, 2013 for the grant of entitlement to service connection for the cause of the Veteran's death and DIC have not been met and the appellant's claim, therefore, must be denied.  38 U.S.C.A. §§ 5101(b)(1), 5110 (West 2014); 38 C.F.R. §§ 3.152(b)(1), 3.400, 3.1000(c) (2015), 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).


ORDER

Entitlement to an effective date prior to May 31, 2013 for the grant of entitlement to service connection for the cause of the Veteran's death and DIC is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


